Citation Nr: 0604022	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-21 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
residuals of bilateral calcaneal fractures.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
residuals of bilateral calcaneal fractures.

4.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the right calcaneus.

5.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the left calcaneus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946, with subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Pennsylvania Air National Guard between July 1947 
and June 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO), in July 2002, which denied the veteran's claims 
for service connection for bilateral hip disabilities, 
claimed as secondary to the service-connected residuals of 
bilateral calcaneal fractures, as well as his claims for 
increased disability ratings for the service-connected 
residuals of bilateral calcaneal fractures, each individually 
rated as 10 percent disabling.

This case also comes before the Board on appeal from a rating 
decision issued by the RO in February 2005, which denied the 
veteran's claim for service connection for bilateral hearing 
loss.

The veteran testified at a hearing held at the RO in October 
2003 before the undersigned, and at a hearing, held at the RO 
before a Decision Review Officer, in July 2005.  Transcripts 
of both hearings are of record.

By letter dated in January 2006, the Board granted the 
representative's motion to have the veteran's appeal advanced 
on its docket.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The veteran was exposed to aircraft engine noise during 
service, bilateral hearing loss was first shown during 
service, and the veteran currently has a bilateral hearing 
loss disability, as defined by VA purposes.

3.  A right hip disability is not etiologically related to 
service or proximately due to the service-connected residuals 
of bilateral calcaneal fractures.

4.  A left hip disability is not etiologically related to 
service or proximately due to the service-connected residuals 
of bilateral calcaneal fractures.

5.  The veteran currently has full dorsiflexion and plantar 
flexion of the feet without pain, stable ankles, normal 
hindfoot alignment, radiographic evidence of mild arthritis 
in the left calcaneus, but well-maintained joint spaces, very 
well healed calcanei, and subjective complaints of tenderness 
to palpation over the calcanei, as well as very minimal pain.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2005).

2.  A right hip disability was not incurred in or aggravated 
by service nor was it proximately due to or the result of the 
service-connected residuals of bilateral calcaneal fractures.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2005). 

3.  A left hip disability was not incurred in or aggravated 
by service nor was it proximately due to or the result of the 
service-connected residuals of bilateral calcaneal fractures.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.310(a). 

4.  The criteria for a disability rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the right calcaneus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2005).

5.  The criteria for a disability rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the left calcaneus are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

VA fully complied with its notification duties in regards to 
the veteran's claims by means of letters issued in January, 
March, and June 2004.  Thus, the veteran in this case has 
received adequate VCAA notice.  See Short Bear v. Nicholson, 
19 Vet. App. 341 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VCAA notification was given after the initial decisions 
(except as to the decision denying service connection for 
bilateral hearing loss) delayed notice is generally not 
prejudicial to a claimant.  Mayfield.  Moreover, there has 
been no allegation of prejudice in this case on account of 
the timing of the VCAA notice given in regards to the four 
other issues on appeal and, insofar as it is clear from the 
record that the veteran has been made fully aware of what is 
needed to substantiate those claims prior to their final 
adjudication by VA, he has not been prejudiced because he has 
been provided "a meaningful opportunity to participate in 
the adjudication process."  Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified treatment records that are 
pertinent to the veteran's claims on appeal and has had the 
veteran examined as well.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matters on appeal that has yet to be secured. 

Thus, the appeal is ready to be considered on the merits.  

I.  Entitlement to service connection for bilateral hearing 
loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military service" includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a).

ACDUTRA includes full time duty in the Armed Forces performed 
by Reserves for training purposes, while INACDUTRA includes 
duty (other than full-time duty) prescribed for Reserves, as 
well as duty (other than full-time duty) performed by a 
member of the National Guard of any State.  § 3.6(c), (d).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may also be granted for sensorineural 
hearing loss, as an organic disease of the nervous system, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The record shows that, during his 1944-1946 period of active 
military service, the veteran served as an aviation ordnance 
man, working around aircraft as a member of the U.S. Navy.  
No hearing loss was detected on whispered voice test on 
separation physical examination in January 1946.

Not long after his release from active military service, the 
veteran joined the Pennsylvania Air National Guard, where he 
again had duties working as part of an aircraft maintenance 
squadron and was again constantly exposed to aircraft engine 
noise.  The veteran's actual periods of ACDUTRA or INACDUTRA 
have not been verified.  Nevertheless, multiple audiological 
reports, dated between November 1961 and August 1984, reveal 
the manifestation of hearing loss, as defined as such for VA 
purposes (mostly based on decibel loss levels of at least 40 
Hz), particularly in the right ear, but also in the left ear.  
Some of these records reveal that the veteran's noise 
exposure consisted primarily of working around J57 aircraft 
engines, which are engines commonly known to reach levels as 
high as 140 decibels.

Medical evidence associated with the record more recently, to 
include VA outpatient medical records dated in November 2000 
and April 2001, confirm the fact that the veteran has 
sensorineural hearing loss in both ears and wears a hearing 
aid.

On VA audiological evaluation in February 2005, the examiner 
noted that the veteran was on active duty with the U.S. Navy 
from 1944 to 1946 and that he had thereafter worked with the 
Air National Guard as a civilian doing military reserve duty 
for 36 years.  The veteran's duty was around jet engines and 
prop reciprocating engines.  He wore earplugs after a while, 
but did not wear any protection during his initial time of 
working.  He also reported having been around gunfire and 
aircraft carrier plane noise with no, or minimal, hearing 
protection during his Navy service.

The veteran reported that his hearing loss had been a slow 
progression.  The examiner confirmed the fact that the 
veteran had normal frequency in the low frequencies and a 
severe high frequency sensorineural hearing loss, with the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
75
75
LEFT
20
20
30
60
75

Speech discrimination scores of 90 percent were reported for 
both ears.

The examiner gave a diagnosis of sensorineural hearing loss 
and acknowledged that the veteran had had this disability as 
early as 1961 and that the hearing loss had gradually 
progressed.  He opined that some of the veteran's hearing 
loss was due to the aging process alone.  He also opined that 
the veteran's hearing loss was not related directly to his 
Navy military service since it was documented that the 
veteran's hearing after that service was in the normal range 
and the hearing loss onset seemed to have been between the 
late 1960's and the 1970's.

The examiner did note that after his Navy service, the 
veteran had worked for the "military in a civilian manner" 
and also participated in the reserves, and that given these 
noise exposures he had more hearing loss than would be 
expected from the aging process alone.

At his July 2005 RO hearing, the veteran testified that he 
served, between 1944 and 1946, as an aviation ordnance man 
and that his duties entailed loading fighters, dive bombers, 
and torpedo planes with armament, with the engines running, 
while on board an aircraft carrier.  He was also exposed to 
the engine noise during take offs while he was actually 
loading aircraft for the second flights.  This exposure 
occurred on a daily basis, for over a year and a half.  The 
veteran reported that he wore ear protection, but that this 
only consisted of little earplugs, which were not enough to 
protect him from the tremendous engine noise that he was 
subjected to for several hours every day.  He also reported 
exposure to engine noise during his subsequent 36 years "on 
active duty with the Air National Guard."

The record confirms current sensorineural hearing loss as 
defined under Section 3.385.

The record, which includes the veteran's credible testimony, 
also confirms the veteran's exposure to excessive noise 
levels during his two-year period of active duty, as well as 
during his period of more than three decades as a member of 
the Pennsylvania Air National Guard.  The VA examiner seems 
to have attributed some of the current hearing loss to the 
noise exposure while serving in the Air National Guard.
 
Additionally, the record confirms the initial manifestation 
of bilateral hearing loss during the veteran's period of 
service in the National Guard.  It is not necessary to 
attempt to verify whether the periods of time during which 
hearing loss was manifested while in the National Guard were 
periods of ACDUTRA or INACDUTRA inasmuch as VA regulation 
considers both periods of time as representing "active 
service," for service connection purposes, whenever there is 
a disability resulting from an injury.  Inasmuch as hearing 
loss is clearly a disability resulting from injury to the ear 
drums, its incurrence during either a period of ACDUTRA or a 
period of INACDUTRA warrants service connection.

In short, the record shows that the veteran had excessive 
noise exposure while working around aircraft during service, 
bilateral hearing loss was first shown during service, and 
the veteran currently has bilateral hearing loss, as defined 
by VA purposes.  Accordingly, the Board concludes that 
bilateral hearing loss was incurred in service.  Service 
connection for bilateral hearing loss is thus warranted.

II.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to service-connected 
residuals of bilateral calcaneal fractures

Service connection for a disability may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Essentially, the veteran contends that his bilateral hip 
disabilities are secondary to his service-connected residuals 
of bilateral calcaneal fractures.  At his October 2003 
hearing before the undersigned Veterans Law Judge, he also 
testified that he believed that his hip disabilities might 
have been related to a 15-foot fall he had in October 1981 
from the wing of an airplane, from which he landed on his 
feet.  He also reported having had a total right knee 
arthroplasty and having arthritis in both hips and indicated 
that nobody at the VA had ever told him that the disabilities 
of the hips were related to his 1981 accident or secondary to 
his heel fractures.

The veteran's service medical records confirm that he fell 
from the wing of an airplane while serving in the National 
Guard in October 1981 and that he landed on his feet, which 
absorbed the impact.  As a result of that fall, he sustained 
fractures to both calcaneal bones, for the residuals of which 
he is currently service-connected.

VA medical records, such as VA consultation reports dated in 
September 2001 and March 2002, indicate that the veteran has 
degenerative joint disease (DJD) of the hips.  The record 
also confirms the veteran's allegation of having undergone a 
total right knee arthroplasty, in March 2002.

On VA joints examination in May 2002, the examiner noted the 
veteran's history of having fallen off a plane while in 
service in 1981, as well as the veteran's statement that he 
did not notice any injury to his hips nor had had any 
operation to the hips immediately after his accident.  The 
veteran, however, reported having developed hip pain over the 
last few years, ultimately undergoing a total hip replacement 
in March 2002.  He also claimed that his "heel breaks" 
contributed to him walking unbalanced for all these years and 
had led to premature arthritis in his right hip.

On physical examination, the right hip had a well-headed 
incision and had a range of motion that was appropriate for a 
post-operative hip.  The examiner's review of the hip X-rays 
in the file, dated as far back as in 1998, did not reveal 
"any sort of posttraumatic arthritis" and, rather, appeared 
to represent "fairly standard osteoarthritis without any 
malalignment or eversion problems in his hip."  The examiner 
also stated that he explained to the veteran that there was 
"no link between walking imbalanced and causing arthritis in 
the hip," as he did not feel "that this is remotely, 
medically a sound conclusion."  Furthermore, he noted that 
the right hip did not appear to have been injured in the fall 
and that there was no evidence of any arthritis with a 
posttraumatic etiology.

The examiner further noted that, had the veteran developed 
posttraumatic arthritis in his hip from his 1981 fall, he 
would most likely have started having related problems in the 
first couple of years, certainly within the first five years 
after the fall, not within 20 years, as was the case with 
him.  In the examiner's opinion, a 75-year old individual 
developing hip arthritis was "quite a common situation and 
in no way has he developed any premature early arthritis in 
that right hip."  Rather, he felt that "this is 
osteoarthritis of the unknown etiology that most people get ... 
in their hip[s]."  The examiner finished his report by 
opining that "[a]bsolutely, there is no link between the 
fall and that hip injury."

The record confirms the veteran's allegation of currently 
having a disability of both hips, specifically, in the form 
of a diagnosis of DJD.  Thus, the criterion of a current 
disability is met.  The record, however, does not support the 
veteran's claim that his current bilateral hip disabilities 
were either caused by service or aggravated by a service-
connected disability.  The veteran has acknowledged that he 
has not been told by a physician that that is the case, and 
the VA physician who examined him in May 2002 made it clear 
that the type of arthritis that the veteran has is not of the 
posttraumatic type but, rather, of the degenerative type of 
an unknown etiology.  

The examiner also specifically opined that there was no link 
between the veteran's walking imbalanced (allegedly due to 
his service-connected calcaneal fractures) and his having 
developed arthritis in the hip.  Thus, there is simply no 
competent evidence demonstrating the necessary link between 
the current bilateral hip disabilities and service or a 
service-connected disability.

The Board acknowledges the veteran's belief that his 
diagnosed DJD of both hips is either etiologically related to 
his 1981 accident or proximately due to his service-connected 
residuals of bilateral calcaneal fractures.  However, as a 
lay person he is not competent to express an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In short, the veteran's claims fail because there is no 
competent medical evidence relating his diagnosed bilateral 
hip disabilities to service or to the service-connected 
residuals of bilateral calcaneal fractures.  The Board 
accordingly concludes that the diagnosed disabilities of the 
hips were not incurred in or aggravated by service nor were 
they proximately due to or the result of the service-
connected residuals of bilateral calcaneal fractures.  Thus, 
because the preponderance of the evidence is against the 
veteran's claims for secondary service connection, both 
claims must be denied.

Additionally, the Board finds that the evidence in these 
claims is not so evenly balanced so as to allow application 
of the benefit of the doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

III.  Entitlement to increased disability ratings for the 
service-connected residuals of bilateral calcaneal fractures, 
each currently rated as 10 percent disabling

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities. 38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7.  Additionally, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995)

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Because service connection for residuals of calcaneal 
fractures of both feet was originally granted by rating 
decision dated in February 1987 and the present appeal arises 
from a July 2002 rating decision that denied an increased 
rating for the service-connected feet disabilities, the 
Board's analysis of the evidence must place more emphasis, 
pursuant to Francisco, on the most recently produced medical 
evidence, descriptive of the present level of disability.  

The service-connected residuals of bilateral calcaneal 
fractures are currently evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
(DC) 5284, on the basis of moderate residuals of a foot 
injury.  DC 5284 also provides for a rating of 20 percent for 
moderately severe residuals of a foot injury, a rating of 30 
percent for severe residuals of a foot injury, and for a 
maximum schedular rating of 40 percent when there is actual 
loss of the use of the foot.  38 C.F.R. § 4.71(a) DC 5284.

The VA medical records that were produced contemporaneously 
with and subsequently to the March 2002 right hip 
arthroplasty do not show any complaints or objective findings 
specific to the feet.

On VA joints examination in May 2002, the veteran had about 
five to ten degrees of subtalar motion, with some decrease on 
the right and a little bit of pain.  Otherwise, ankle motion 
was "excellent" with dorsiflexion of 25 degrees and plantar 
flexion of 65 degrees, bilaterally symmetric.  The ankles 
were stable to an anterior drawer inversion and eversion 
testing.  On observed gait, the veteran had a well-
constituted longitudinal arch.  There was no pes planus and 
the hindfoot was appropriately positioned, not in excessive 
valgus or varus.  The heel was not wide nor tender to 
palpation.  There was no bony deformity.  Calcaneal films 
revealed well constituted calcanei, with some evidence of 
subtalar arthritis.

The examiner explained that the veteran appeared to have 
subtalar arthrosis, which could worsen with time, as 
arthritis was a progressive disorder.  However, the veteran 
stated that the pain really had not gotten any worse in the 
last few years but has instead stayed the same, just causing 
"unbalanced walk", the examiner was not sure what this 
meant.

On VA re-examination in March 2004, the veteran reported 
worsening of his heel pain since his 1981 injury.  It was 
noted that, as a residual of his total hip replacement, he 
had limb length discrepancy, which required him to use a shoe 
lift.  The veteran reported some balance problems, which the 
examiner noted the veteran  was trying to claim were related 
to his heel pain.  The veteran stated that the pain occurred 
when you pushed on, or squeezed, his heels and when he 
brought his toes up and pushed the undersurface of the heels.  
He did not complain of any pain on uneven surfaces or pain 
with movement of the heel.  He was not taking anything for 
this.  He used a cane for ambulation, but the examiner 
pointed out that "this is for his hip [discrepancy]."

On physical examination, both heels appeared normal.  There 
was normal hindfoot alignment, and full dorsiflexion and 
plantar flexion without pain.  The veteran had about 10 
degrees of inversion and eversion at the subtalar joint, 
which was within normal limits, and was not apparently 
limited by pain.  The veteran stated that he had "very, very 
minimal pain."  There was no decreased range of motion with 
repetitive use and there was full ("5/5") dorsiflexion and 
plantar flexion in both lower extremities.

The left ankle had full, painless dorsiflexion and plantar 
flexion, as well as inversion and eversion.  However, the 
veteran reported a lot of pain when the examiner pushed 
medially and laterally on both calcanei, and when he 
dorsiflexed the toes up and pushed on the undersurface of the 
heels at the origin of the plantar fascia.  X-rays, however, 
did not show any evidence of arthritis, joint space 
narrowing, or osteophytes, but there was a little bit of 
subtalar arthrosis in the posterior facet.  Joint space was 
well maintained in the middle, but there was spurring and 
narrowing on the anterior and posterior aspects of the 
posterior facet.  There was also a slight anterior spur off 
the tibia.

The examiner's assessment was that the veteran had bilateral 
calcaneus fractures with mild evidence of arthritis in the 
left and no evidence of arthritis in the right, and that the 
veteran had now some sort of plantar fasciitis.  If he was 
limited by his arthritis in the left subtalar joint, he would 
have a lot of pain with inversion and eversion of the 
hindfoot, which he did not have. He was tender to palpation 
over the calcaneus itself, which the examiner could not 
explain because the calcaneus looked very well healed.  He 
also had tenderness over the plantar fascia which was 
consistent with plantar fasciitis and not with residuals of a 
calcaneus fracture.

The evidence shows that the veteran has full dorsiflexion and 
plantar flexion, without additional limitation due to pain, 
and stable ankles.  There is mild arthritis in the left 
calcaneus but well-maintained joint spaces, very well healed 
calcanei, and subjective complaints of tenderness to 
palpation over the calcanei, as well as very minimal pain.  
No medical professional has found more than mild symptoms and 
there is no clinical evidence of more than a moderate 
impairment of either foot.

The veteran's bilateral feet disabilities have not met or 
approximated the criteria for ratings higher than 10 percent 
for each foot, insofar as the evidence does not show that the 
service-connected residuals of injuries to the feet are 
moderately severe, severe, or productive of actual loss of 
the use of either foot.  38 C.F.R. § 4.7.  For these reasons, 
the Board concludes that the evidence is against the grant of 
ratings higher than 10 percent for the residuals of each 
calcaneal fracture.  The doctrine of reasonable doubt is not 
for application, and both claims are denied.

Extra-schedular consideration of these claims under 38 C.F.R. 
§ 3.321(b)(1) is not warranted either because it is not shown 
nor has it been alleged that the service-connected residuals 
of bilateral calcaneal fractures are so unusual or 
exceptional that they render impractical the application of 
the regular schedular standards.  Specifically, it is not 
shown that the service-connected disabilities cause marked 
interference with employment or that they require frequent 
periods of hospitalization.








							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right hip disability, claimed as 
secondary to service-connected residuals of bilateral 
calcaneal fractures, is denied.

Service connection for a left hip disability, claimed as 
secondary to service-connected residuals of bilateral 
calcaneal fractures, is denied.

A disability rating in excess of 10 percent for the service-
connected residuals of a fracture of the right calcaneus is 
denied.

A disability rating in excess of 10 percent for the service-
connected residuals of a fracture of the left calcaneus is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


